Case: 20-50097        Document: 00515535007             Page: 1      Date Filed: 08/20/2020




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                  _____________                                  August 20, 2020
                                                                                  Lyle W. Cayce
                                     No. 20-50097                                      Clerk
                                   consolidated with
                                     No. 20-50098
                                  Summary Calendar
                                 ______________

 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Guillermo Antonio Campos-Morales,

                                                               Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-693-1
                            USDC No. 4:19-CR-703-1


 Before Davis, Stewart, and Dennis, Circuit Judges.
 Per Curiam:*




         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-50097       Document: 00515535007          Page: 2       Date Filed: 08/20/2020


                                  No. 20-50097
                                c/w No. 20-50098


        Guillermo Antonio Campos-Morales appeals the 16-month, within-
 guidelines prison term and three-year supervised release term imposed
 following his guilty plea conviction for illegally reentering the United States
 after removal. He also appeals a separate revocation judgment but raises no
 challenge to the revocation of his supervised release.
        Campos-Morales argues that under the principles articulated in
 Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570
U.S. 99 (2013), 8 U.S.C. § 1326(b) is unconstitutional because it permits an
 enhanced penalty based on the fact of a prior felony conviction not alleged in
 the indictment nor found by a jury beyond a reasonable doubt.                The
 Government has filed an unopposed motion for summary affirmance and,
 alternatively, seeks an extension of time to file its brief.
        As the Government argues and as Campos-Morales concedes, this
 issue is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
 (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
 States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the
 issue is foreclosed, summary affirmance is appropriate. See Groendyke
 Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
        Accordingly, the Government’s motion for summary affirmance is
 GRANTED, and the judgments are AFFIRMED.                       The Government’s
 alternative motion for an extension of time to file its brief is DENIED.




                                          2